Citation Nr: 1121541	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for residuals of a low back injury.

The claim has been re-characterized to better comport to the evidence of record. 

In his substantive appeal to the Board, the Veteran requested a Board hearing; however he withdrew his request for a hearing in a timely manner in an April 2011 written statement.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current low back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained regarding the nature and etiology of the Veteran's low back disability.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

The Veteran seeks service connection for a low back disability.  He contends that his current low back disability is related to a truck rollover in Korea in 1971, and that he injured his back during the accident and has had back trouble ever since.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has a low back disability.  Following service, the first medical evidence of record indicating treatment for a low back condition or problem is a November 1992 private treatment record noting that the Veteran complained of back pain for the past 7 months.  A November 2004 VA treatment record notes that the Veteran complained of back pain.  A February 2009 VA examination report notes that, following a physical examination and medical imaging of the spine, assessments of thoracolumbar sprain, chronic and moderate, degenerative disc disease (DDD), mild, and lumbar degenerative facet disease, mild, were given. 
   
A July 1970 STR notes that the Veteran had a back strain and that he was not to do any heavy lifting.  The Veteran's October 1971 separation examination revealed that clinical evaluation found that the Veteran had a normal spine, but that a medical professional did find that the Veteran had low back pain and that the Veteran reported that he then had, or has had, back trouble.  

The Veteran is competent to state that he experienced back pain during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's statements to be credible regarding his experiencing back pain and being involved in a motor vehicle accident to be credible.  

A VA examination was conducted in February 2009.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that in 1970, while riding in a 3/4 ton truck in South Korea he was involved in an accident and was taken to the nearest Army hospital.  He was treated conservatively and released to his company.  He was on limited duty for two weeks and has had intermittent, but progressive low back pain since then.  In 1993 he injured his back again in an on-the-job injury, and received various injections.  Shortly thereafter he was involved in a car accident and sustained a right hip fracture, which resulted in a 3 inch left leg length discrepancy.  Following a physical examination and review of medical imaging reports, the examiner opined that it is less likely as not that the Veteran's current thoracolumbar spine condition is related to his military service.  The rationale provided is that the Veteran's separation physical examination had a normal spine examination and that the Veteran's current thoracolumbar spine condition is related to chronic degenerative changes associated with aging.  

To the extent that the Veteran is asserting a continuity of symptomatology, it is noted that he is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran is not found to be credible in his assertions that he has experienced back pain from service to the present because the November 1992 private treatment record notes that the Veteran only reported back pain for 7 months, and not since he separated from service in November 1971.  Furthermore, the first medical records of symptomatology related to low back pain is the November 1992 private treatment record, which is some 20 after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

The negative evidence in this case outweighs the positive.  The Veteran genuinely believes that his low back disability is related service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed low back disability because he does not have medical training.  Thus, his opinion is outweighed by the opinion provided by the February 2009 VA examiner, who is a medical professional, and who thoroughly discussed the evidence of record and the etiology of the Veteran's claimed low back disability and found that it is not related to his in-service complaints of pain.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


